Exhibit SUBSIDIARIES OF REGISTRANT* Corona Optical Systems, Inc., a Delaware corporation K2 Optronics, Inc., a Delaware corporation EMCORE IRB Company, Inc., a New Mexico corporation EMCORE Hong Kong, Limited, a Hong Kong corporation Langfang EMCORE Optoelectronics Company, Limited, a Chinese corporation Opticomm Corporation, a Delaware corporation EMCORE Solar Power, Inc., a Delaware corporation EMCORE Netherlands B.V. EMCORE Spain S.L. EMCORE IRB Company, LLC, a New Mexico limited liability company *As of February 25, 2009
